                                          Case 4:16-cv-02985-HSG Document 46 Filed 04/29/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ISIDRO ROMAN,                                      Case No. 16-cv-02985-HSG
                                   8                    Petitioner,                         ORDER DENYING PETITIONER'S
                                                                                            MOTION FOR RECONSIDERATION
                                   9             v.
                                                                                            Re: Dkt. No. 45
                                  10     S. FRAUENHEIM,
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner filed a pro se petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254

                                  14   challenging a 1994 state court conviction. Almost three years ago, the Court dismissed this

                                  15   petition as procedurally defaulted. Now pending before the Court is petitioner’s “Motion to

                                  16   Reconsider [the] Unresolved Issue of Controversy With Respect[] to Ineffective Trial Counsel.”

                                  17   Dkt. No. 45. For the reasons set forth below, the Court DENIES this motion.

                                  18                                   PROCEDURAL BACKGROUND

                                  19          The instant petition for a writ of habeas corpus challenges petitioner’s 1994 state court

                                  20   conviction on the grounds that the prosecution violated Brady v. Maryland, 373 U.S. 83 (1963), by

                                  21   failing to disclose various pieces of exculpatory evidence showing that the victim posed a threat to

                                  22   petitioner at the time of the shooting, which forced petitioner to act in self-defense. Dkt. Nos. 1, 8.

                                  23   On May 30, 2017, the Court dismissed the petition as procedurally defaulted, denied a certificate

                                  24   of appealability, entered judgment in favor of respondent, and closed the case. Dkt. Nos. 28, 29.

                                  25          Since the Court entered judgment against petitioner almost three years ago, petitioner has

                                  26   unsuccessfully continued to seek relief in various ways. Petitioner filed an unsuccessful motion

                                  27   for reconsideration (Dkt. Nos. 31, 32); unsuccessfully sought a certificate of appealability from the

                                  28   Ninth Circuit Court of Appeals so that he could appeal the denial of this petition (Dkt. Nos. 33,
                                          Case 4:16-cv-02985-HSG Document 46 Filed 04/29/20 Page 2 of 3




                                   1   40); unsuccessfully sought to reopen this case in order to consider a claim that trial counsel was

                                   2   ineffective because he (or she) possessed the exculpatory evidence at the time of trial (Dkt. Nos.

                                   3   43, 44); and unsuccessfully sought leave from the Ninth Circuit Court of Appeals to file a second

                                   4   or successive petition (Dkt. No. 43-1 at 36-41).

                                   5                                               DISCUSSION

                                   6          Petitioner has filed a “Motion to Reconsider [the] Unresolved Issue of Controversy With

                                   7   Respect[] to Ineffective Trial Counsel.” Dkt. No. 45. Petitioner argues that the Court’s failure to

                                   8   resolve his ineffective assistance of trial counsel claim on the merits constitutes a miscarriage of

                                   9   justice that excuses any procedural default, and that the fact that he is a “greenhorn at law” and

                                  10   that he was mistaken in his assumption that appellate counsel would raise all viable issues on

                                  11   appeal constitute cause to excuse any procedural default.

                                  12          As explained in the Court’s February 3, 2020 Order, the instant petition and action only
Northern District of California
 United States District Court




                                  13   alleged Brady claims; no ineffective assistance of trial counsel claim was raised. Dkt. No. 44. A

                                  14   claim that the prosecution withheld exculpatory evidence, i.e. a Brady claim, is distinct from a

                                  15   claim that trial counsel was ineffective for failing to present exculpatory evidence at trial, i.e. an

                                  16   ineffective assistance of counsel claim. A petitioner does not present all possible constitutional

                                  17   claims stemming from a common set of facts merely by raising one specific claim. Cf.

                                  18   Gulbrandson v. Ryan, 738 F.3d 976, 993 (9th Cir. 2013) (mere submission of a relevant affidavit

                                  19   to state court not sufficient to place that court on notice of all potential constitutional challenges

                                  20   stemming from that affidavit) (citing Koerner v. Grigas, 328 F.3d 1039, 1046-48 (9th Cir. 2003)

                                  21   (holding even though factual basis for claim was submitted to state court, claim itself not fairly

                                  22   presented to that court because facts were used exclusively to support another claim)).

                                  23          If petitioner wishes for the district court to consider an ineffective assistance of trial

                                  24   counsel claim, he must raise this claim in a separate habeas petition. However, a separate petition

                                  25   claiming ineffective assistance of trial counsel is most likely a second or successive petition, and

                                  26   the Ninth Circuit Court of Appeals has denied petitioner leave to file a second or successive

                                  27   petition. Dkt. No. 43-1 at 36-41.

                                  28          Regardless of whether such a petition would be second or successive, the Court need not
                                                                                           2
                                          Case 4:16-cv-02985-HSG Document 46 Filed 04/29/20 Page 3 of 3




                                   1   resolve an ineffective assistance of trial counsel claim in this action, as the petition did not present

                                   2   an ineffective assistance of trial counsel claim. Accordingly, petitioner’s request is DENIED.

                                   3   Dkt. No. 45.

                                   4                                                  CONCLUSION

                                   5          For the foregoing reasons, petitioner’s “Motion to Reconsider [the] Unresolved Issue of

                                   6   Controversy With Respects to Ineffective Trial Counsel” is DENIED Dkt. No. 45.

                                   7          This order terminates Dkt. No. 45.

                                   8          IT IS SO ORDERED.

                                   9   Dated: 4/29/2020

                                  10                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  11                                                     United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          3
